appellant was determined to be competent during the trial proceedings
    and appellant failed to demonstrate that a change occurred in his mental
    status that would explain his delay in filing the petition. Accordingly, we
                 ORDER the judgment of the district court AFFIRMED. 3




                                       Hardesty


                                                                       J.
                                       Parraguirre


                                                                       J.
                                       Cherry


    cc:   Hon. Lidia Stiglich, District Judge
          Donald Ray McCune
          Attorney General/Carson City
          Washoe County District Attorney
          Washoe District Court Clerk




    ...continued
    defective petition. Phelps v. Director, Prisons, 104 Nev. 656, 764 P.2d
    1303 (1988).

          3 We  have reviewed all documents that appellant has submitted in
    proper person to the clerk of this court in this matter, and we conclude
    that no relief based upon those submissions is warranted. To the extent
    that appellant has attempted to present claims or facts in those
    submissions which were not previously presented in the proceedings
    below, we have declined to consider them in the first instance.



                                         2
I